 1    Emanuel Jacobowitz, WSBA No. 39991
 2    Nathan J. Arnold, WSBA No. 45356
      Cloutier Arnold Jacobowitz, PLLC
 3    2701 First Ave., Ste. 200
 4    Seattle, WA 98121
      113 East Woodin Ave., Ste. 200
 5    Chelan, WA 98816
 6    (206) 769-3759
      Nathan@CAJLawyers.com
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
11                                         )
      KENNETH R. EVANS, an individual,     )
12                                         ) Case No. 2:19-cv-00288-TOR
                               Plaintiff,  )
13                                         ) PLAINTIFF’S REPLY IN
         v.                                )
14                                         ) SUPPORT OF MOTION FOR
      SHELLPOINT MORTGAGE                  ) PRELIMINARY INJUNCTION OF
15    SERVICES aka NEWREZ, LLC, a          ) TRUSTEE’S SALE
      Delaware corporation; MTC            )
16    FINANCIAL, dba TRUSTEE CORPS, )
      a California Corporation; and THE    ) 12/6/2019
17    BANK OF NEW YORK MELLON              ) With Oral Argument: 9:00 a.m.
      FKA THE BANK OF NEW YORK             )
18    AS TRUSTEE FOR THE                   )
      CERTIFICATEHOLDERS CWABS,            )
19    INC., ASSET-BACKED                   )
      CERTIFICATES, SERIES 2006-21.        )
20                                         )
                               Defendants. )
21                                         )
22                                   I.     REPLY
23
            Defendants fail to confront the fact that their Notice of Trustee Sale does more
24
25    than merely state the reinstatement amount, it also affirmatively tells the homeowner

                                                        CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                            2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                         Seattle, Washington 98121
     OF TRUSTEE’S SALE- 1                                   113 East Woodin Ave., Ste. 200
                                                                  Chelan, WA 98816
                                                                     (206) 866-3230
 1    that if he does not reinstate by a date certain, “you will only be able to stop the sale by

 2    paying, before the sale, the total principal balance…plus accrued interest, cost and
 3
      advances if any, and by curing the other defaults described above.” The Trustee’s
 4
 5    intent in 2011 to require payment of the whole debt could not have been plainer, and
 6    Defendants’ argument now amounts to a demand to have their cake and eat it too: to
 7
      demand complete payment in 2011 but pretend not to have triggered the statute of
 8
 9    limitations.
10           Defendants further ignore that, even if Plaintiff’s clear repudiation of the loan
11
      did not trigger the statute of limitations on the entire debt (which it did), at least certain
12
13    installment payments are time barred, contrary to Defendants’ Notices of Default and
14    of Trustee’s Sale. The sale cannot go forward as scheduled where the Notices are
15
      defective and do not accurately inform the alleged debtor of the cure amount.
16
17           Defendants also fail to address Plaintiff’s laches and waiver argument,
18    apparently conceding the point.
19
             Lastly, Defendants state no basis for exceeding the statutory bond.
20
21                      II.    REPLY STATEMENT OF FACTS
22           Part of the copy of the 2011 Notice of Sale presented to the Court were
23
      inadvertently omitted. The omitted portion is well known to Defendants from their
24
25    own records and from the statute, and the most relevant language is identical to that

                                                             CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                                 2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                              Seattle, Washington 98121
     OF TRUSTEE’S SALE- 2                                        113 East Woodin Ave., Ste. 200
                                                                       Chelan, WA 98816
                                                                          (206) 866-3230
 1    in the 2019 Notice of Sale quoted in Defendants’ brief, and Defendants do not rely

 2    upon the omission. Nevertheless, to keep the record clear, a full copy of the 2011
 3
      Notice is presented. Declaration of Emanuel Jacobowitz ¶ 2 & Exh. A, filed
 4
 5    herewith.
 6          Exhibit F to the Verified Complaint is a true and correct copy of the request
 7
      for mediation under the Foreclosure Fairness Act sent by Plaintiff’s counsel to the
 8
 9    loan servicer, Defendant Shellpoint Mortgage Services, Inc. by certified mail on
10    April 6, 2017 and by fax on April 7, 2017, within 30 days of Shellpoint’s letter, as
11
      directed by Shellpoint. Id. ¶¶ 3–4 & Exhs. B, C. Counsel tried to reach Shellpoint
12
13    by telephone on that day too, but was put on hold for more than an hour and finally
14    had to leave. Id. ¶ 5.
15
            When the parties stipulated to a dismissal of claims in 2014, Defendants’
16
17    alleged predecessors in interest did not accept and expressly waived any right to
18    several months’ worth of payments, made into the registry of the Court by Mr. Evans,
19
      in the amount of the mortgage premiums. Id. ¶ 6 & Exh. D.
20
21                                III.   ARGUMENT
22    A. The Notice of Trustee’s Sale Accelerated the Debt.
23
           Defendants fail to refute the fact that the Notice of Trustee’s Sale was at least
24
25    highly inaccurate. At minimum, all installments and charges allegedly more than six

                                                        CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                            2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                         Seattle, Washington 98121
     OF TRUSTEE’S SALE- 3                                   113 East Woodin Ave., Ste. 200
                                                                  Chelan, WA 98816
                                                                     (206) 866-3230
 1       years overdue are barred by the statute of limitations, rendering the 2019 Notice

 2       greatly inflated and defective.        The statute requires Defendants to state the
 3
         reinstatement amount accurately on the notice. RCW 61.24.040(1)(f). A correct
 4
 5       notice would have to be issued, with due time to cure, before any sale could take place.
 6            Reissuance would not solve the deeper problem, which is that the entire rest of
 7
         the debt is time-barred too. Defendants ask the Court to break new ground by ruling
 8
 9       that a Notice of Trustee’s Sale—the “final step”1 in Washington’s non-judicial
10       foreclosure process—is merely preliminary and equivocal in its intent to foreclose for
11
         the entire balance owed. Defendants erroneously rely upon case law involving notices
12
13       of default, which under Washington law are nothing more than warnings that the
14       lender asserts the right to foreclose and accelerate sometime in the indefinite future.
15
              The Washington Deed of Trust Act, RCW ch. 61.24 (2009) required the lender
16
17       (or successor noteholder; herein for convenience, “lender”) to follow a certain
18       procedure for non-judicial foreclosure.2 First, the lender had to send a preliminary
19
         notice, called a Notice of Default, which warns the borrower that in thirty days, the
20
21       lender may (but need not) begin non-judicial foreclosure. RCW 61.24.030 (2008).3
22       That notice expressly states that it is merely “the first step” in a process that “may”
23
24   1
       RCW 61.24.040(3) (2012)
     2
       The 2009 version of the statute was the one in effect when the 2011 Notice of Sale was served.
25   Subsequent amendments to the statute give residential borrowers even more protection.
     3
       The Notice of Default was served on Mr. Evans in late 2008.
                                                                 CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                                     2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                                  Seattle, Washington 98121
     OF TRUSTEE’S SALE- 4                                            113 East Woodin Ave., Ste. 200
                                                                           Chelan, WA 98816
                                                                              (206) 866-3230
 1    result in the loss of the borrower’s home. RCW 61.24.030(7)(g) (2008). If the

 2    borrower does not act within thirty days, then, and only then, may the lender instruct
 3
      the trustee of the Deed of Trust to initiate foreclosure. Id. After the lender sends that
 4
 5    instruction, the trustee—not the lender—begins the foreclosure process with a Notice
 6    of Trustee’s Sale. RCW 61.24.040 (2009).
 7
           Importantly, the lender cannot effectively accelerate the debt in or with the notice
 8
 9    of default, because it lacks the power to begin the non-judicial foreclosure process.
10    The lender does not hold the deed of trust and cannot foreclose on it; that is the
11
      trustee’s role, as the lender’s agent with an independent statutory duty to administer
12
13    the trust in accordance with the law. RCW 61.24.020. When a lender uses the
14    convenient non-judicial process, just as it waives its right to a deficiency judgment, it
15
      turns over to the trustee the power to accelerate the debt. Rustad Heating & Plumbing
16
17    Co. v. Waldt, 91 Wn.2d 372, 375, 588 P.2d 1153 (1979).
18         Thus, in a non-judicial foreclosure under the Deed of Trust Act, any statement by
19
      the lender to the effect that the entire balance “shall immediately become due and
20
21    payable,” as in Deutche Bank Nat'l Tr. Co. as Tr. for Saxon Asset Sec. Tr. 2007-2
22    Mortgage Loan Asset Backed Certificates, Series 2007-2 v. Beck, 51425-7-II, 2019
23
      WL 3063602, at *1 (Wash. Ct. App. July 11, 2019) (cited by Defendants, ECF No. 10
24
25    at 5), or that “the mortgage payments will be accelerated with the full amount

                                                          CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                              2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                           Seattle, Washington 98121
     OF TRUSTEE’S SALE- 5                                     113 East Woodin Ave., Ste. 200
                                                                    Chelan, WA 98816
                                                                       (206) 866-3230
 1    remaining accelerated and becoming due and payable in full, and foreclosure

 2    proceedings will be initiated at that time,” as in Merceri v. Bank of New York Mellon,
 3
      434 P.3d 84, 86 (Wash. Ct. App. 2018) (cited by Defendants, ECF No. 10 at 5), are
 4
 5    mere threats to foreclose. Such statements show that the lender intends foreclosure to
 6    include acceleration of the debt, but they do not, without more, start foreclosure or
 7
      accelerate. Merceri, 434 P.3d at 86.
 8
 9         Unlike a Notice of Default, which, as in this case, can be delivered years before
10    starting foreclosure, the Notice of Trustee’s Sale starts a countdown to sale. The notice
11
      must set a specific sale date. RCW 61.24.040 (2009). And it must provide that unless
12
13    the delinquency is cured by exactly eleven days before that sale date, no more, no less,
14    “[t]he above-described real property will be sold to satisfy the expense of sale and the
15
      obligation secured by the Deed of Trust.” RCW 61.24.040(1)(f) (2009) (emphasis
16
17    added); Jacobowitz Dec. Exh. A. In case that phrasing could leave any doubt of the
18    intent to collect the entire obligation, the notice further informs the borrower that, after
19
      the eleventh day before sale, “you will only be able to stop the sale by paying, before
20
21    the sale, the total principal balance ($ . . . . . .) plus accrued interest, costs and
22    advances, if any, made pursuant to the terms of the documents and by curing the other
23
      defaults as outlined above.” RCW 61.24.040(2) (2009); Jacobowitz Dec. Exh. A.
24
25         In short, the trustee, acting for the lender, calls the entire debt as of a date certain,

                                                             CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                                 2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                              Seattle, Washington 98121
     OF TRUSTEE’S SALE- 6                                        113 East Woodin Ave., Ste. 200
                                                                       Chelan, WA 98816
                                                                          (206) 866-3230
 1       and that call—unlike the indefinite and ineffectual threat to accelerate in a Notice of

 2       Default—is effective. When the lender sends a Notice of Default, the lender cannot
 3
         even set a conditional date certain for acceleration, because it cannot precisely control
 4
 5       the trustee’s schedule, and it cannot override the trustee’s statutory duty to confirm the
 6       lender’s authority to order foreclosure. The trustee, however, has the power to
 7
         accelerate in the Notice of Trustee’s Sale and not only may but must specify exactly
 8
 9       when acceleration will take effect. Unlike the threat in the Notice of Default, nothing
10       more is needed to accelerate the debt. Acceleration could be prevented by the lender’s
11
         affirmative intervention, but if that does not happen—and there is no evidence that it
12
13       happened in this case—the debt is accelerated, without anybody needing to take any
14       further steps.
15
              That difference, between a fully effective notice accelerating the debt on a date
16
17       certain absent intervention, and a notice indefinitely threatening foreclosure if the
18       lender chooses to take more steps and if the trustee confirms the lender’s authority,
19
         distinguishes the instant case from the cases cited by Defendants.4 When the lender
20
21
22
     4
       Contrary to Defendants’ description, the Court of Appeals in U.S. Bank Nat'l Ass'n as Tr. of
23   Holders of Adjustable Rate Mortgage Tr. 2007-2 v. Ukpoma, 438 P.3d 141, 144 (Wash. Ct. App.
     2019) did not decide whether a notice of trustee’s sale had accelerated the debt, only whether it
24   raised an issue of fact as to whether the notice of default had been intended to accelerate the debt:
     “[t]he question before us is whether to construe the February 2008 notice as a clear and unequivocal
25   acceleration of the installment note. We decline to do so.”

                                                                  CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                                      2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                                   Seattle, Washington 98121
     OF TRUSTEE’S SALE- 7                                             113 East Woodin Ave., Ste. 200
                                                                            Chelan, WA 98816
                                                                               (206) 866-3230
 1    seves a notice of default, it cannot accelerate and does not intend to. When it instructs

 2    the trustee to serve the notice of sale, the lender unequivocally intends to accelerate
 3
      the debt.
 4
 5         Further distinguishing this case, is the Defendants’ predecessors’ decision not to
 6    accept installment payments when the prior case was dismissed in 2014.              The
 7
      Washington Court of Appeals, in Merceri v. Bank of New York Mellon, 434 P.3d 84,
 8
 9    88 (Wash. Ct. App. 2018), cited by Defendants, was careful to distinguish the facts in
10    that case from those in Jacobson v. McClanahan, 43 Wash.2d 751, 264 P.2d 253
11
      (1953), where, as the Merceri panel put it, the “lender accelerated payments due on
12
13    the loan by giving notice of default and refusing to accept subsequent installment
14    payments.” This case is more like Jacobson than Merceri.
15
      B. Laches Bars Foreclosure.
16
17         Defendants fail to counter Mr. Evans’ argument that laches bars foreclosure in
18    this case or present any contrary evidence. The motion should be granted on that
19
      ground alone, independent of any other grounds.
20
21    C. The Notice is Defective under the Foreclosure Fairness Act
22         Defendants argue that the Notice of Trustee’s Sale was not defective under the
23
      Foreclosure Fairness Act, because Shellpoint allegedly did not receive Mr. Evans’
24
25    request for a meeting, which under RCW 61.24.031 must be satisfied before any

                                                          CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                              2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                           Seattle, Washington 98121
     OF TRUSTEE’S SALE- 8                                     113 East Woodin Ave., Ste. 200
                                                                    Chelan, WA 98816
                                                                       (206) 866-3230
 1       further step can be taken towards foreclosure, by April 10, 2017. But (a) Shellpoint

 2       did not tell Mr. Evans that his letter had to be received by April 10, 2017, it told him
 3
         to “respond” within 30 days, preferably by certified mail, and he complied by mailing
 4
 5       his response, certified, within 30 days of its March 8, 2017 letter; and (b) Mr. Evans,
 6       through counsel, also faxed a copy to Shellpoint on April 7, 2017. Jacobowitz Dec. ¶
 7
         5. Counsel tried to reach Shellpoint by telephone that day too, but could not get
 8
 9       through its so-called customer service menu. Id. ¶ 6. Shellpoint cannot reasonably
10       claim to have complied with the Foreclosure Fairness Act where it effectively blocked
11
         a timely call requesting a meeting.5
12
13       D. Under Statute, Bond should be Set at the Monthly Mortgage Premium
14            Defendants ask the Court to tack another $15,000 onto the bond amount set by
15
         the statute. Defendants fail to state any reason for the Court to depart from the statute,
16
17       and the Court should not do so. The statute limits the bond amount to the monthly
18       claimed mortgage premium precisely to protect homeowners from overreaching of this
19
         sort, so that meritorious claims against foreclosure may be heard.
20
21                                     IV.    CONCLUSION
22            Because the limitations period has run, and for the other reasons set forth above
23
24
     5
      Indeed, directing homeowners to call a system ostensibly set up to comply with the Act but which
25   does not actually allow them to request a meeting, likely violates not only the Foreclosure Fairness
     Act but also the Washington Consumer Protection Act. RCW 61.24.135(2)(c).
                                                                 CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                                     2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                                  Seattle, Washington 98121
     OF TRUSTEE’S SALE- 9                                            113 East Woodin Ave., Ste. 200
                                                                           Chelan, WA 98816
                                                                              (206) 866-3230
 1    and in Plaintiff’s opening brief, the Court should enjoin the sale of Mr. Evans’ home

 2    at least until the parties’ rights can be fully adjudicated, to avoid irreparable harm.
 3
 4         DATED this 18th day of November 2019.

 5                                    CLOUTIER ARNOLD JACOBOWITZ, PLLC
 6
                                        /s/ Emanuel Jacobowitz ___________
 7                                    Nathan J. Arnold WSBA No. 45356
                                      Emanuel Jacobowitz, WSBA No. 39991
 8                                    Cloutier Arnold Jacobowitz, PLLC
                                      2701 First Avenue, Suite 200
 9                                    Seattle, WA 98121
                                      (206) 866-3230; Fax (206) 866-3234
10                                    Manny@CAJLawyers.com
                                      Counsel for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                           CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                               2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                            Seattle, Washington 98121
     OF TRUSTEE’S SALE- 10                                     113 East Woodin Ave., Ste. 200
                                                                     Chelan, WA 98816
                                                                        (206) 866-3230
                                   CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on November 18, 2019, I electronically filed the foregoing
 3
      with the Clerk of the court using the CM/ECF system which will send notification
 4
      of such filing to those registered with CM/ECF, including the following:
 5
 6          Joseph T McCormick, III
            jmccormick@wrightlegal.net
 7
 8          Michael DeLeo
            mdeleo@prklaw.com
 9
10
           EXECUTED this 18th day of November 2019 at Seattle, Washington.
11
12
13                                            /s/ Emanuel Jacobowitz
                                     Emanuel Jacobowitz, WSBA #39991
14
15
16
17
18
19
20
21
22
23
24
25

                                                         CLOUTIER ARNOLD JACOBOWITZ, PLLC
     PLAINTIFF’S REPLY IN SUPPORT OF                             2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION                          Seattle, Washington 98121
     OF TRUSTEE’S SALE- 11                                   113 East Woodin Ave., Ste. 200
                                                                   Chelan, WA 98816
                                                                      (206) 866-3230
